 

Exhibit 10.48

American International Group, Inc.

Long Term Incentive Plan

(as amended and restated January 22, 2020)


1.             PURPOSE; DEFINITIONS

This American International Group, Inc. Long Term Incentive Plan (this “Plan”)
is designed to provide selected officers and key employees of American
International Group, Inc. (“AIG” and together with its consolidated
subsidiaries, determined in accordance with U.S. generally accepted accounting
principles, the “Company”) with incentives to contribute to the long-term
performance of AIG in a manner that appropriately balances risk and rewards.

Awards under this Plan are issued under the American International Group, Inc.
2013 Omnibus Incentive Plan (as amended from time to time or any successor stock
incentive plan, the “Omnibus Plan”), the terms of which are incorporated in this
Plan.  Capitalized terms used in this Plan but not otherwise defined in this
Plan or in the attached Glossary of Terms in Annex A have the meaning ascribed
to them in the Omnibus Plan.


2.             PERFORMANCE PERIOD

Awards (as defined below) will be earned over a three-year performance period (a
“Performance Period”), unless the Compensation and Management Resources
Committee of the Board of Directors of AIG (including any successor, the
“Committee”) determines a different period is appropriate for some or all
Participants as set forth in the applicable award agreement.


3.             AWARDS AND PARTICIPANTS


A.            AWARDS.  AWARDS ISSUED UNDER THIS PLAN (“AWARDS”) MAY CONSIST OF
PERFORMANCE SHARE UNITS (“PSUS”), RESTRICTED STOCK UNITS (“RSUS”), STOCK OPTIONS
(“OPTIONS”), OR A COMBINATION OF PSUS, RSUS AND OPTIONS, AS THE COMMITTEE MAY
DETERMINE FROM TIME TO TIME.  PSUS PROVIDE HOLDERS WITH THE OPPORTUNITY TO EARN
SHARES OF COMMON STOCK (“SHARES”) BASED ON ACHIEVEMENT OF PERFORMANCE CRITERIA
DURING THE PERFORMANCE PERIOD.  RSUS PROVIDE HOLDERS WITH THE OPPORTUNITY TO
EARN SHARES BASED ON CONTINUED EMPLOYMENT THROUGHOUT THE PERFORMANCE PERIOD.
OPTIONS PROVIDE HOLDERS WITH THE RIGHT TO PURCHASE SHARES BASED ON ACHIEVEMENT
OF PERFORMANCE CRITERIA DURING, OR CONTINUED EMPLOYMENT THROUGHOUT, THE
PERFORMANCE PERIOD, OR A COMBINATION THEREOF.  PSUS, RSUS AND OPTIONS WILL BE
SUBJECT TO THE TERMS AND CONDITIONS OF THE OMNIBUS PLAN, THIS PLAN AND THE
APPLICABLE AWARD AGREEMENT, AND WILL BE ISSUED ONLY TO THE EXTENT PERMISSIBLE
UNDER RELEVANT LAWS, REGULATORY RESTRICTIONS AND AGREEMENTS APPLICABLE TO THE
COMPANY.  IN ADDITION TO THE PRECEDING, THE COMMITTEE MAY ESTABLISH ANOTHER FORM
OF AWARD TO THE EXTENT IT DETERMINES APPROPRIATE FOR SOME OR ALL PARTICIPANTS
(AS DEFINED BELOW). 


B.            PARTICIPANTS.  THE COMMITTEE WILL FROM TIME TO TIME DETERMINE (1)
THE OFFICERS AND KEY EMPLOYEES OF THE COMPANY WHO WILL RECEIVE AWARDS (THE
“PARTICIPANTS”) AND (2) THE NUMBER AND TYPE OF AWARDS ISSUED TO EACH
PARTICIPANT.  NO AWARD TO A PARTICIPANT SHALL IN ANY WAY OBLIGATE THE COMMITTEE
TO (OR IMPLY THAT THE COMMITTEE WILL) PROVIDE A SIMILAR AWARD (OR ANY AWARD) TO
THE PARTICIPANT IN THE FUTURE.


 

 

 

--------------------------------------------------------------------------------

 


C.            STATUS OF AWARDS.  EACH PSU AND RSU CONSTITUTES AN UNFUNDED AND
UNSECURED PROMISE OF AIG TO DELIVER (OR CAUSE TO BE DELIVERED) ONE SHARE (OR, AT
THE ELECTION OF AIG, CASH EQUAL TO THE FAIR MARKET VALUE THEREOF) AS PROVIDED IN
SECTION 5.B.  UNTIL SUCH DELIVERY, A HOLDER OF PSUS OR RSUS WILL HAVE ONLY THE
RIGHTS OF A GENERAL UNSECURED CREDITOR AND NO RIGHTS AS A SHAREHOLDER OF AIG. 
EACH OPTION REPRESENTS A RIGHT TO PURCHASE ONE SHARE, SUBJECT TO THE TERMS AND
CONDITIONS SET FORTH IN THE APPLICABLE AWARD AGREEMENT.


D.            AWARD AGREEMENTS.  EACH AWARD GRANTED UNDER THE PLAN SHALL BE
EVIDENCED BY AN AWARD AGREEMENT THAT SHALL CONTAIN SUCH PROVISIONS AND
CONDITIONS AS THE COMMITTEE DEEMS APPROPRIATE; PROVIDED THAT, EXCEPT AS
OTHERWISE EXPRESSLY PROVIDED IN AN AWARD AGREEMENT, IF THERE IS ANY CONFLICT
BETWEEN ANY PROVISION OF THIS PLAN AND AN AWARD AGREEMENT, THE PROVISIONS OF
THIS PLAN SHALL GOVERN.  BY ACCEPTING AN AWARD PURSUANT TO THIS PLAN, A
PARTICIPANT THEREBY AGREES THAT THE AWARD SHALL BE SUBJECT TO ALL OF THE TERMS
AND PROVISIONS OF THIS PLAN, THE OMNIBUS PLAN AND THE APPLICABLE AWARD
AGREEMENT.  AWARDS SHALL BE ACCEPTED BY A PARTICIPANT SIGNING THE APPLICABLE
AWARD AGREEMENT, AND RETURNING IT TO THE COMPANY. FAILURE BY A PARTICIPANT TO DO
SO WITHIN 90 DAYS FROM THE DATE OF THE AWARD AGREEMENT SHALL GIVE THE COMPANY
THE RIGHT TO RESCIND THE AWARD.


4.             PERFORMANCE MEASURES FOR PSUS; EARNED PSUS


A.            TARGET PSUS.  FOR AN AWARD OF PSUS, A PARTICIPANT’S AWARD
AGREEMENT WILL SET FORTH A TARGET NUMBER OF PSUS AS DETERMINED BY THE COMMITTEE
(THE “TARGET PSUS”).   


B.            PERFORMANCE MEASURES. THE NUMBER OF PSUS EARNED FOR ANY
PERFORMANCE PERIOD WILL BE BASED ON ONE OR MORE PERFORMANCE MEASURES ESTABLISHED
BY THE COMMITTEE IN ITS SOLE DISCRETION WITH RESPECT TO SUCH PERFORMANCE PERIOD
(COLLECTIVELY, THE “PERFORMANCE MEASURES”). FOR EACH PERFORMANCE MEASURE WITH
RESPECT TO A PERFORMANCE PERIOD, THE COMMITTEE WILL ESTABLISH A THRESHOLD,
TARGET AND MAXIMUM ACHIEVEMENT LEVEL AND THE WEIGHTING AFFORDED TO EACH SUCH
PERFORMANCE MEASURE.  THE COMMITTEE MAY ALSO ESTABLISH GATING METRICS THAT MUST
BE SATISFIED BEFORE PERFORMANCE MEASURES ARE APPLIED TO ASSESS THE NUMBER OF
PSUS THAT ARE EARNED.


C.            PERFORMANCE RESULTS.  AT THE END OF THE PERFORMANCE PERIOD, THE
COMMITTEE WILL ASSESS PERFORMANCE AGAINST EACH PERFORMANCE MEASURE AND DETERMINE
THE EARNED PERCENTAGE (AS DETAILED BELOW) FOR EACH SUCH PERFORMANCE MEASURE AS
FOLLOWS, SUBJECT TO THE TERMS AND CONDITIONS OF THIS PLAN AND UNLESS DETERMINED
OTHERWISE BY THE COMMITTEE:

Performance

Earned Percentage

Performance less than Threshold

0%

Performance at Threshold

50%

Performance at Target

100%

Performance at or above Maximum

200%


THE EARNED PERCENTAGE FOR PERFORMANCE BETWEEN THRESHOLD AND TARGET AND BETWEEN
TARGET AND MAXIMUM WILL BE DETERMINED ON A STRAIGHT-LINE BASIS, UNLESS
DETERMINED OTHERWISE BY THE COMMITTEE.  


 

 

 

--------------------------------------------------------------------------------

 


D.            EARNED PSUS.  THE NUMBER OF PSUS EARNED FOR THE PERFORMANCE PERIOD
(THE “EARNED PSUS”) WILL EQUAL THE SUM OF THE PSUS EARNED FOR EACH PERFORMANCE
MEASURE, CALCULATED AS FOLLOWS, UNLESS DETERMINED OTHERWISE BY THE COMMITTEE: 

PSUs earned for a Performance Measure

=

Target PSUs

x

Earned Percentage

x

Weighting of Performance Measure


FOR THE AVOIDANCE OF DOUBT, THE COMMITTEE RETAINS DISCRETION TO REDUCE ANY
EARNED PSU AWARD TO ZERO.


5.             VESTING AND DELIVERY


A.            VESTING OF EARNED AWARDS.  EXCEPT AS PROVIDED IN SECTION 6, AND
SUBJECT TO THE OTHER TERMS AND CONDITIONS OF THIS PLAN AND THE APPLICABLE AWARD
AGREEMENT, EARNED PSUS, RSUS AND OPTIONS WILL VEST ON THE DATE(S) AND/OR
EVENT(S) SPECIFIED IN THE APPLICABLE AWARD AGREEMENT (EACH, A “SCHEDULED VESTING
DATE”).  UNLESS OTHERWISE SET FORTH IN THE APPLICABLE AWARD AGREEMENT, RSUS AND
OPTIONS WILL BE EARNED BASED SOLELY ON THE PARTICIPANT’S CONTINUED EMPLOYMENT
THROUGH THE END OF THE PERFORMANCE PERIOD.


B.            DELIVERY OF EARNED PSUS AND RSUS.  EXCEPT AS PROVIDED IN
SECTION 6, AIG WILL DELIVER (OR CAUSE TO BE DELIVERED) TO THE PARTICIPANT SHARES
(OR, AT THE ELECTION OF AIG, CASH EQUAL TO THE FAIR MARKET VALUE THEREOF) IN
RESPECT OF ANY EARNED PSUS, RSUS, OR PORTION THEREOF, AS PROMPTLY AS
ADMINISTRATIVELY PRACTICABLE FOLLOWING THE APPLICABLE SCHEDULED VESTING DATE. 
SUBJECT TO SECTION 6, A PARTICIPANT MUST BE EMPLOYED ON THE APPLICABLE SCHEDULED
VESTING DATE IN ORDER TO BE ENTITLED TO RECEIVE A DELIVERY OF ANY PORTION OF THE
EARNED PSUS AND RSUS.


C.            DIVIDEND EQUIVALENTS FOR PSUS AND RSUS.  IN RESPECT OF AWARDS OF
PSUS OR RSUS, UNLESS OTHERWISE SET FORTH IN THE APPLICABLE AWARD AGREEMENT, IN
THE EVENT THAT ANY CASH DIVIDEND IS DECLARED ON SHARES WITH A RECORD DATE THAT
OCCURS DURING THE DIVIDEND EQUIVALENT PERIOD (AS DEFINED BELOW), THE PARTICIPANT
WILL RECEIVE DIVIDEND EQUIVALENT RIGHTS IN THE FORM OF ADDITIONAL PSUS OR RSUS
(OR BOTH IF THE PARTICIPANT’S AWARD CONSISTS OF BOTH PSUS AND RSUS) (THE
“DIVIDEND EQUIVALENT UNITS”) AT THE TIME SUCH DIVIDEND IS PAID TO AIG’S
SHAREHOLDERS.  THE NUMBER OF DIVIDEND EQUIVALENT UNITS THAT THE PARTICIPANT WILL
RECEIVE AT ANY SUCH TIME WILL BE EQUAL TO (1) THE CASH DIVIDEND AMOUNT PER SHARE
TIMES  (2) THE NUMBER OF PSUS AND RSUS COVERED BY THE PARTICIPANT’S AWARD (AND,
UNLESS OTHERWISE DETERMINED BY AIG, ANY DIVIDEND EQUIVALENT UNITS PREVIOUSLY
CREDITED UNDER THE PARTICIPANT’S AWARD) THAT HAVE NOT BEEN PREVIOUSLY SETTLED
THROUGH THE DELIVERY OF SHARES (OR CASH) PRIOR TO, SUCH DATE, DIVIDED BY THE
FAIR MARKET VALUE OF ONE SHARE ON THE APPLICABLE DIVIDEND RECORD DATE.  EACH
DIVIDEND EQUIVALENT UNIT WILL CONSTITUTE AN UNFUNDED AND UNSECURED PROMISE OF
AIG TO DELIVER (OR CAUSE TO BE DELIVERED) ONE SHARE (OR, AT THE ELECTION OF AIG,
CASH EQUAL TO THE FAIR MARKET VALUE THEREOF) IN ACCORDANCE WITH THE PLAN, AND
WILL VEST AND BE SETTLED OR PAID AT THE SAME TIME, AND SUBJECT TO THE SAME TERMS
AND CONDITIONS (INCLUDING, FOR PSUS, INCREASE OR DECREASE BASED ON ACHIEVEMENT
OF PERFORMANCE CRITERIA IN ACCORDANCE WITH SECTION 4 ABOVE), AS THE PSUS AND
RSUS ON WHICH SUCH DIVIDEND EQUIVALENT UNIT WAS ACCRUED.  “DIVIDEND EQUIVALENT
PERIOD” MEANS THE PERIOD COMMENCING ON THE DATE ON WHICH PSUS OR RSUS


 

 

 

--------------------------------------------------------------------------------

 


WERE AWARDED TO THE PARTICIPANT AND ENDING ON THE LAST DAY ON WHICH SHARES (OR
CASH) ARE DELIVERED TO THE PARTICIPANT WITH RESPECT TO THE EARNED PSUS OR
RSUS.   


D.            EXERCISE AND EXPIRATION OF OPTIONS.  VESTED OPTIONS MAY BE
EXERCISED IN ACCORDANCE WITH PROCEDURES SET FORTH IN SECTION 2.3.5 OF THE
OMNIBUS PLAN, INCLUDING PROCEDURES ESTABLISHED BY THE COMPANY.  STOCK OPTIONS
THAT ARE NOT VESTED MAY NOT BE EXERCISED.  PURSUANT TO SECTION 2.3.4 OF THE
OMNIBUS PLAN, IN NO EVENT WILL ANY OPTION BE EXERCISABLE AFTER THE EXPIRATION OF
TEN (10) YEARS FROM THE DATE ON WHICH THE OPTION IS GRANTED (BUT THE APPLICABLE
AWARD AGREEMENT MAY PROVIDE FOR AN EARLIER EXPIRATION DATE).


6.             VESTING AND PAYOUT UPON TERMINATION OF EMPLOYMENT AND CORPORATE
EVENTS

Except as otherwise provided in the applicable award agreement:


A.            TERMINATION GENERALLY.  EXCEPT AS OTHERWISE PROVIDED IN THIS
SECTION 6, IF A PARTICIPANT’S EMPLOYMENT IS TERMINATED FOR ANY REASON, THEN (I)
ANY UNVESTED AWARDS, OR PARTS THEREOF, SHALL IMMEDIATELY TERMINATE AND BE
FORFEITED, AND (II) ANY VESTED OPTIONS WILL REMAIN EXERCISABLE AS SET FORTH IN
THE APPLICABLE AWARD AGREEMENT (BUT IN NO CASE LATER THAN THE EXPIRATION DATE
FOR SUCH OPTIONS SPECIFIED IN THE APPLICABLE AWARD AGREEMENT), PROVIDED  THAT 
IN THE CASE OF A PARTICIPANT’S TERMINATION FOR CAUSE, ALL OPTIONS (WHETHER
VESTED OR UNVESTED) WILL IMMEDIATELY TERMINATE AND BE FORFEITED.


B.            INVOLUNTARY TERMINATION, RETIREMENT OR DISABILITY.  SUBJECT TO
SECTION 6.F, IN THE CASE OF A PARTICIPANT’S INVOLUNTARY TERMINATION WITHOUT
CAUSE, RETIREMENT OR DISABILITY:


(1)           THE PARTICIPANT’S OUTSTANDING PSUS AND RSUS WILL IMMEDIATELY VEST
AND THE SHARES (OR CASH) CORRESPONDING TO THE EARNED PSUS (BASED ON THE
PERFORMANCE FOR THE WHOLE PERFORMANCE PERIOD) OR RSUS, AS APPLICABLE, WILL BE
DELIVERED TO THE PARTICIPANT ON THE DATES THAT THE APPLICABLE AWARD WOULD
OTHERWISE HAVE BEEN DELIVERED IF THE PARTICIPANT HAD CONTINUED TO REMAIN
EMPLOYED; AND


(2)           (I) ANY VESTED OPTIONS WILL REMAIN EXERCISABLE FOLLOWING THE DATE
OF TERMINATION, RETIREMENT OR DISABILITY, AS APPLICABLE, AS SET FORTH IN THE
APPLICABLE AWARD AGREEMENT, (II) ANY UNVESTED TIME-VESTING OPTIONS WILL BE
DEEMED TO HAVE ATTAINED THEIR RESPECTIVE TIME-VESTING REQUIREMENTS AND REMAIN
EXERCISABLE AS SET FORTH IN THE APPLICABLE AWARD AGREEMENT, AND (III) ANY
UNVESTED PERFORMANCE-VESTING OPTIONS WILL (A) BE DEEMED TO HAVE ATTAINED THEIR
RESPECTIVE TIME-VESTING REQUIREMENTS, IF ANY, (B) TO THE EXTENT ANY
PERFORMANCE-VESTING REQUIREMENTS HAVE NOT BEEN ACHIEVED, CONTINUE TO BE ELIGIBLE
TO VEST IN ACCORDANCE WITH THEIR RESPECTIVE PERFORMANCE-VESTING TERMS AND (C) BE
EXERCISABLE AS SET FORTH IN THE APPLICABLE AWARD AGREEMENT; PROVIDED THAT NO
OPTIONS WILL REMAIN EXERCISABLE BEYOND THE EXPIRATION DATE FOR SUCH OPTIONS AS
SPECIFIED IN THE APPLICABLE AWARD AGREEMENT;


FOR THE AVOIDANCE OF DOUBT, AN INVOLUNTARY TERMINATION WITHOUT CAUSE AS PROVIDED
IN THIS SECTION 6.B SHALL NOT INCLUDE A RESIGNATION THAT A PARTICIPANT MAY
ASSERT WAS A CONSTRUCTIVE DISCHARGE.

 

 


 

 

 

--------------------------------------------------------------------------------

 


C.            DEATH. 


(1)           PSUS.  FOR OUTSTANDING AWARDS OF PSUS, (I) IN THE CASE OF A
PARTICIPANT’S DEATH DURING A PERFORMANCE PERIOD OR FOLLOWING A PERFORMANCE
PERIOD BUT PRIOR TO THE COMMITTEE’S ADJUDICATION OF PERFORMANCE UNDER SECTION
4.C, THE PARTICIPANT’S PSU AWARD WILL IMMEDIATELY VEST AND THE SHARES (OR CASH)
CORRESPONDING TO THE TARGET PSUS WILL BE DELIVERED TO THE PARTICIPANT’S ESTATE
AS SOON AS PRACTICABLE BUT IN NO EVENT LATER THAN THE END OF THE CALENDAR YEAR
OR, IF LATER, WITHIN TWO AND ONE-HALF MONTHS FOLLOWING THE DATE OF DEATH AND
(II) IN THE CASE OF A PARTICIPANT’S DEATH FOLLOWING THE COMMITTEE’S ADJUDICATION
OF PERFORMANCE FOR A PERFORMANCE PERIOD UNDER SECTION 4.C, THE PARTICIPANT’S PSU
AWARD WILL IMMEDIATELY VEST AND THE SHARES (OR CASH) CORRESPONDING TO THE EARNED
PSUS (BASED ON PERFORMANCE FOR THE WHOLE PERFORMANCE PERIOD) WILL BE DELIVERED
TO THE PARTICIPANT’S ESTATE AS SOON AS PRACTICABLE BUT IN NO EVENT LATER THAN
THE END OF THE CALENDAR YEAR OR, IF LATER, WITHIN TWO AND ONE-HALF MONTHS
FOLLOWING THE DATE OF DEATH.


(2)           RSUS.  FOR OUTSTANDING AWARDS OF RSUS, IN THE CASE OF A
PARTICIPANT’S DEATH, THE PARTICIPANT’S OUTSTANDING UNVESTED RSUS WILL
IMMEDIATELY VEST AND THE SHARES (OR CASH) CORRESPONDING TO THE RSUS WILL BE
DELIVERED TO THE PARTICIPANT’S ESTATE AS SOON AS PRACTICABLE BUT IN NO EVENT
LATER THAN THE END OF THE CALENDAR YEAR OR, IF LATER, WITHIN TWO AND ONE-HALF
MONTHS FOLLOWING THE DATE OF DEATH.


(3)           OPTIONS.  FOR OUTSTANDING AWARDS OF OPTIONS, IN THE CASE OF A
PARTICIPANT’S DEATH, (I) ANY VESTED OPTIONS WILL REMAIN EXERCISABLE AS SET FORTH
IN THE APPLICABLE AWARD AGREEMENT, (II) ANY UNVESTED TIME-VESTING OPTIONS WILL
BE DEEMED TO HAVE ATTAINED THEIR RESPECTIVE TIME-VESTING REQUIREMENTS AND REMAIN
EXERCISABLE AS SET FORTH IN THE APPLICABLE AWARD AGREEMENT AND (III) ANY
UNVESTED PERFORMANCE-VESTING OPTIONS WILL (A) BE DEEMED TO HAVE ATTAINED THEIR
RESPECTIVE TIME-VESTING REQUIREMENTS, IF ANY, (B) TO THE EXTENT ANY
PERFORMANCE-VESTING REQUIREMENTS HAVE NOT BEEN ACHIEVED, CONTINUE TO BE ELIGIBLE
TO VEST IN ACCORDANCE WITH THEIR RESPECTIVE PERFORMANCE-VESTING TERMS AND (C) BE
EXERCISABLE AS SET FORTH IN THE APPLICABLE AWARD AGREEMENT; PROVIDED THAT NO
OPTIONS WILL REMAIN EXERCISABLE BEYOND THE EXPIRATION DATE FOR SUCH OPTIONS AS
SPECIFIED IN THE APPLICABLE AWARD AGREEMENT.


D.            CHANGE IN CONTROL. 


(1)           PSUS.  FOR OUTSTANDING AWARDS OF PSUS, IN THE CASE OF A CHANGE IN
CONTROL DURING A PERFORMANCE PERIOD AND THE PARTICIPANT’S INVOLUNTARY
TERMINATION WITHOUT CAUSE WITHIN TWENTY-FOUR (24) MONTHS FOLLOWING SUCH CHANGE
IN CONTROL, THE PARTICIPANT SHALL RECEIVE SHARES (OR CASH) CORRESPONDING TO THE
TARGET PSUS, UNLESS THE COMMITTEE DETERMINES TO USE ACTUAL PERFORMANCE THROUGH
THE DATE OF THE CHANGE IN CONTROL, AND SUCH SHARES (OR CASH) WILL IMMEDIATELY
VEST.  IN THE CASE OF A CHANGE IN CONTROL FOLLOWING A PERFORMANCE PERIOD AND THE
PARTICIPANT’S INVOLUNTARY TERMINATION WITHOUT CAUSE WITHIN TWENTY-FOUR (24)
MONTHS FOLLOWING SUCH CHANGE IN CONTROL, THE PARTICIPANT SHALL RECEIVE SHARES
(OR CASH) CORRESPONDING TO THE EARNED PSUS (BASED ON PERFORMANCE FOR THE WHOLE
PERFORMANCE PERIOD), AND SUCH SHARES (OR CASH) WILL IMMEDIATELY VEST.  ANY SUCH
AMOUNTS REPRESENTING VESTED PSUS WILL BE DELIVERED BY THE END OF THE CALENDAR
YEAR OR, IF LATER, WITHIN TWO AND ONE-HALF MONTHS FOLLOWING THE PARTICIPANT’S
SEPARATION FROM SERVICE, PROVIDED THAT NO DELIVERY WILL BE DELAYED AS A RESULT
OF THE CHANGE IN CONTROL. 

 

 


 

 

 

--------------------------------------------------------------------------------

 


(2)           RSUS.  FOR OUTSTANDING AWARDS OF RSUS, IN THE CASE OF A CHANGE IN
CONTROL AND THE PARTICIPANT’S INVOLUNTARY TERMINATION WITHOUT CAUSE WITHIN
TWENTY-FOUR (24) MONTHS FOLLOWING SUCH CHANGE IN CONTROL, A PARTICIPANT’S
OUTSTANDING UNVESTED RSUS WILL IMMEDIATELY VEST. ANY SUCH AMOUNTS REPRESENTING
VESTED RSUS WILL BE DELIVERED BY THE END OF THE CALENDAR YEAR OR, IF LATER,
WITHIN TWO AND ONE-HALF MONTHS FOLLOWING THE PARTICIPANT’S SEPARATION FROM
SERVICE, PROVIDED THAT NO DELIVERY WILL BE DELAYED AS A RESULT OF THE CHANGE IN
CONTROL.


(3)           OPTIONS.  FOR OUTSTANDING AWARDS OF PERFORMANCE-VESTING OPTIONS,
(A) IN THE CASE OF A CHANGE IN CONTROL DURING THE APPLICABLE PERFORMANCE PERIOD
AND THE PARTICIPANT’S INVOLUNTARY TERMINATION WITHOUT CAUSE WITHIN TWENTY-FOUR
MONTHS FOLLOWING SUCH CHANGE IN CONTROL, ANY UNVESTED PERFORMANCE-VESTING
OPTIONS WILL IMMEDIATELY VEST BASED ON TARGET PERFORMANCE, UNLESS THE COMMITTEE
DETERMINES TO USE ACTUAL PERFORMANCE THROUGH THE DATE OF THE CHANGE IN CONTROL,
AND (B) IN THE CASE OF A CHANGE IN CONTROL FOLLOWING AN APPLICABLE PERFORMANCE
PERIOD AND THE PARTICIPANT’S INVOLUNTARY TERMINATION WITHOUT CAUSE WITHIN
TWENTY-FOUR (24) MONTHS FOLLOWING SUCH CHANGE IN CONTROL, ANY
PERFORMANCE-VESTING STOCK OPTIONS WILL IMMEDIATELY VEST BASED ON ACTUAL
PERFORMANCE FOR SUCH PERIOD.  FOR OUTSTANDING TIME-VESTING OPTIONS, IN THE CASE
OF A CHANGE IN CONTROL AND THE PARTICIPANT’S INVOLUNTARY TERMINATION WITHOUT
CAUSE WITHIN TWENTY-FOUR (24) MONTHS FOLLOWING SUCH CHANGE IN CONTROL, ANY
UNVESTED TIME-VESTING OPTIONS WILL IMMEDIATELY VEST. ALL OPTIONS WILL REMAIN
EXERCISABLE AS SET FORTH IN THE APPLICABLE AWARD AGREEMENT; PROVIDED THAT NO
OPTIONS WILL REMAIN EXERCISABLE BEYOND THE EXPIRATION DATE FOR SUCH OPTIONS AS
SPECIFIED IN THE APPLICABLE AWARD AGREEMENT.


E.            ELECTION TO ACCELERATE OR DELAY DELIVERY.  THE COMMITTEE MAY, IN
ITS SOLE DISCRETION, DETERMINE TO ACCELERATE OR DEFER DELIVERY OF ANY SHARES (OR
CASH) UNDERLYING THE AWARDS GRANTED UNDER THE PLAN OR PERMIT A PARTICIPANT TO
ELECT TO ACCELERATE OR DEFER DELIVERY OF ANY SUCH SHARES (OR CASH), IN EACH CASE
IN A MANNER THAT CONFORMS TO THE REQUIREMENTS OF SECTION 409A AND IS CONSISTENT
WITH THE PROVISIONS OF SECTION 8.E. 


F.             RELEASE OF CLAIMS.  IN THE CASE OF A PARTICIPANT’S INVOLUNTARY
TERMINATION WITHOUT CAUSE OR RETIREMENT, AS A CONDITION TO (I) WITH RESPECT TO
OPTIONS, THE VESTING OF ANY OPTIONS PURSUANT TO THIS PLAN OR THE APPLICABLE
AWARD AGREEMENT, AND (II) WITH RESPECT TO ALL OTHER AWARDS, RECEIVING DELIVERY
OF ANY SHARES (OR CASH) UNDER SUCH AWARDS, FOLLOWING SUCH EVENT, THE COMPANY
WILL REQUIRE THE PARTICIPANT TO EXECUTE A RELEASE SUBSTANTIALLY IN THE FORM
ATTACHED AS ANNEX B (THE “RELEASE”), SUBJECT TO ANY PROVISIONS THAT THE SENIOR
HR ATTORNEY AND THE SENIOR COMPENSATION EXECUTIVE OR THEIR DESIGNEE(S) MAY AMEND
OR ADD TO THE RELEASE IN ORDER TO IMPOSE RESTRICTIVE COVENANTS REQUIRING (X)
CONFIDENTIALITY OF INFORMATION, NON-DISPARAGEMENT AND NON-SOLICITATION OF
COMPANY EMPLOYEES FOR 12 MONTHS FOLLOWING THE TERMINATION, AND (Y) IN THE CASE
OF AN INVOLUNTARY TERMINATION WITHOUT CAUSE OF ANY PARTICIPANT WHO IS ELIGIBLE
TO PARTICIPATE IN THE AMERICAN INTERNATIONAL GROUP, INC. 2012 EXECUTIVE
SEVERANCE PLAN (AS MAY BE AMENDED FROM TIME TO TIME, AND TOGETHER WITH ANY
SUCCESSOR PLAN, THE “ESP”), OR RETIREMENT, NON-COMPETITION FOR SUCH PERIODS AS
ARE GENERALLY SPECIFIED HEREIN.  THE RELEASE FOR ANY PARTICIPANT WHO IS ELIGIBLE
TO PARTICIPATE IN THE ESP SHALL BE IN THE FORM OF THE RELEASE REQUIRED BY THE
ESP AT THE TIME OF THE TERMINATION (INCLUDING ANY NON-COMPETITION COVENANTS),
MODIFIED TO COVER THE VESTING OF ANY OPTIONS AND PAYMENT OF ANY SHARES (OR CASH)
UNDER ANY OTHER AWARDS UNDER THIS PLAN AS A RESULT OF THE PARTICIPANT’S
INVOLUNTARY TERMINATION WITHOUT CAUSE.  EFFECTIVE FOR RETIREMENTS ON OR AFTER


 

 

 

--------------------------------------------------------------------------------

 


DECEMBER 1, 2015, THE RELEASE WILL REQUIRE NON-COMPETITION FOR NO LESS THAN SIX
(6) MONTHS FOLLOWING THE RETIREMENT IN ORDER FOR THE PARTICIPANT TO (I) WITH
RESPECT TO OPTIONS, VEST IN ANY OPTIONS, AND (II), WITH RESPECT TO ALL OTHER
AWARDS, RECEIVE ANY SHARES (OR CASH) UNDER SUCH AWARDS.  THE RELEASE OR THE ESP
FORM OF RELEASE MUST BE EXECUTED BY THE PARTICIPANT AND BECOME IRREVOCABLE, IN
THE CASE OF A PARTICIPANT’S INVOLUNTARY TERMINATION WITHOUT CAUSE, OR
RETIREMENT, PRIOR TO OR DURING THE CALENDAR YEAR OF THE DATE ON WHICH (I) WITH
RESPECT TO OPTIONS, SUCH OPTIONS VEST, AND (II) WITH RESPECT TO ALL OTHER
AWARDS, A DELIVERY OF SHARES (OR CASH) WITH RESPECT TO THE AWARD IS SCHEDULED TO
BE DELIVERED PURSUANT TO SECTION 5.B; PROVIDED THAT IF THE RELEASE IS EXECUTED
AFTER SUCH TIME, (I) WITH RESPECT TO OPTIONS, ANY OPTIONS THAT WOULD HAVE VESTED
DURING SUCH PERIOD WILL BE FORFEITED, AND (II) WITH RESPECT TO ALL OTHER AWARDS,
THE DELIVERY OF SHARES (OR CASH) WITH RESPECT TO SUCH CALENDAR YEAR WILL BE
FORFEITED; PROVIDED, FURTHER, THAT IF THE LOCAL LAWS OF A COUNTRY OR NON-U.S.
JURISDICTION IN WHICH PARTICIPANT PERFORMS SERVICES RENDER INVALID OR
UNENFORCEABLE ALL OR A PORTION OF THE RELEASE (SUBJECT TO ADDITIONAL PROVISIONS
AS DESCRIBED ABOVE), THE SENIOR HR ATTORNEY AND THE SENIOR COMPENSATION
EXECUTIVE OR THEIR DESIGNEE(S) SHALL HAVE THE DISCRETION TO CREATE A RELEASE
THAT INCORPORATES AS MUCH OF THE RELEASE AS POSSIBLE WHILE ALSO COMPLYING WITH
SUCH LOCAL LAWS.


7.             ADMINISTRATION OF THIS PLAN


A.            GENERAL.  THIS PLAN SHALL BE ADMINISTERED BY THE COMMITTEE AND THE
PERSON OR PERSONS DESIGNATED BY THE COMMITTEE TO ADMINISTER THE PLAN FROM TIME
TO TIME.  ACTIONS OF THE COMMITTEE MAY BE TAKEN BY THE VOTE OF A MAJORITY OF ITS
MEMBERS.  THE COMMITTEE MAY ALLOCATE AMONG ITS MEMBERS AND DELEGATE TO ANY
PERSON WHO IS NOT A MEMBER OF THE COMMITTEE ANY OF ITS ADMINISTRATIVE
RESPONSIBILITIES.  THE COMMITTEE WILL HAVE THE POWER TO INTERPRET THIS PLAN, TO
MAKE REGULATIONS FOR CARRYING OUT ITS PURPOSES AND TO MAKE ALL OTHER
DETERMINATIONS IN CONNECTION WITH ITS ADMINISTRATION (INCLUDING, WITHOUT
LIMITATION, WHETHER A PARTICIPANT HAS BECOME SUBJECT TO DISABILITY), ALL OF
WHICH WILL, UNLESS OTHERWISE DETERMINED BY THE COMMITTEE, BE FINAL, BINDING AND
CONCLUSIVE.  THE COMMITTEE MAY, IN ITS SOLE DISCRETION, REINSTATE ANY AWARDS
MADE UNDER THIS PLAN THAT HAVE BEEN TERMINATED AND FORFEITED BECAUSE OF A
PARTICIPANT’S TERMINATION, IF THE PARTICIPANT COMPLIES WITH ANY COVENANTS,
AGREEMENTS OR CONDITIONS THAT THE COMMITTEE MAY IMPOSE; PROVIDED,  HOWEVER, THAT
ANY DELIVERY OF SHARES (OR CASH) UNDER SUCH REINSTATED AWARDS WILL NOT BE MADE
UNTIL THE SCHEDULED TIMES SET FORTH IN THIS PLAN.


B.            NON-UNIFORM DETERMINATIONS.  THE COMMITTEE’S DETERMINATIONS UNDER
THIS PLAN NEED NOT BE UNIFORM AND MAY BE MADE BY IT SELECTIVELY WITH RESPECT TO
PERSONS WHO RECEIVE, OR ARE ELIGIBLE TO RECEIVE, AWARDS (WHETHER OR NOT SUCH
PERSONS ARE SIMILARLY SITUATED).  WITHOUT LIMITING THE GENERALITY OF THE
FOREGOING, THE COMMITTEE WILL BE ENTITLED, AMONG OTHER THINGS, TO MAKE
NON-UNIFORM AND SELECTIVE DETERMINATIONS AS TO THE PERSONS TO BECOME
PARTICIPANTS.


C.            DETERMINATION OF EMPLOYMENT.  THE COMMITTEE, WITH RESPECT TO ANY
PARTICIPANT UNDER THE PURVIEW OF THE COMMITTEE, AND THE SENIOR COMPENSATION
EXECUTIVE, WITH RESPECT TO ANY OTHER PARTICIPANT, WILL HAVE THE RIGHT TO
DETERMINE THE COMMENCEMENT OR TERMINATION DATE OF A PARTICIPANT’S EMPLOYMENT
WITH THE COMPANY SOLELY FOR PURPOSES OF THIS PLAN, SEPARATE AND APART FROM ANY
DETERMINATION AS MAY BE MADE BY THE COMPANY WITH RESPECT TO THE INDIVIDUAL’S
EMPLOYMENT.


 

 

 

--------------------------------------------------------------------------------

 


D.            AMENDMENTS.  THE COMMITTEE WILL HAVE THE POWER TO AMEND THIS PLAN
AND ANY PERFORMANCE MEASURES ESTABLISHED PURSUANT TO SECTION 4.B IN ANY MANNER
AND AT ANY TIME, INCLUDING IN A MANNER ADVERSE TO THE RIGHTS OF THE
PARTICIPANTS. THE COMMITTEE SHALL ALSO


HAVE THE POWER, IN ITS SOLE DISCRETION, TO REDUCE THE AMOUNT OF ANY RSUS, TARGET
PSUS, EARNED PSUS OR OPTIONS AT ANY TIME INCLUDING, FOR THE AVOIDANCE OF DOUBT,
AFTER THE RELEVANT PERFORMANCE PERIOD HAS ENDED.  NOTWITHSTANDING THE FOREGOING,
THE COMMITTEE’S RIGHTS AND POWERS TO AMEND THE PLAN SHALL BE DELEGATED TO THE
SENIOR COMPENSATION EXECUTIVE WHO SHALL HAVE THE RIGHT TO AMEND THE PLAN WITH
RESPECT TO (1) AMENDMENTS REQUIRED BY RELEVANT LAW, REGULATION OR RULING, (2)
AMENDMENTS THAT ARE NOT EXPECTED TO HAVE A MATERIAL FINANCIAL IMPACT ON THE
COMPANY, (3) AMENDMENTS THAT CAN REASONABLY BE CHARACTERIZED AS TECHNICAL OR
MINISTERIAL IN NATURE, OR (4) AMENDMENTS THAT HAVE PREVIOUSLY BEEN APPROVED IN
CONCEPT BY THE COMMITTEE. NOTWITHSTANDING THE FOREGOING DELEGATION, THE SENIOR
COMPENSATION EXECUTIVE SHALL NOT HAVE THE POWER TO MAKE AN AMENDMENT TO THE PLAN
THAT COULD REASONABLY BE EXPECTED TO RESULT IN A TERMINATION OF THE PLAN OR A
CHANGE IN THE STRUCTURE OR THE POWERS, DUTIES OR RESPONSIBILITIES OF THE
COMMITTEE, UNLESS SUCH AMENDMENT IS APPROVED OR RATIFIED BY THE COMMITTEE.


E.            NO LIABILITY.  NO MEMBER OF THE BOARD OF DIRECTORS OF AIG (THE
“BOARD”) OR ANY EMPLOYEE OF THE COMPANY PERFORMING SERVICES WITH RESPECT TO THE
PLAN (EACH, A “COVERED PERSON”) WILL HAVE ANY LIABILITY TO ANY PERSON (INCLUDING
ANY PARTICIPANT) FOR ANY ACTION TAKEN OR OMITTED TO BE TAKEN OR ANY
DETERMINATION MADE, IN EACH CASE, IN GOOD FAITH WITH RESPECT TO THIS PLAN OR ANY
PARTICIPANT’S PARTICIPATION IN IT.  EACH COVERED PERSON WILL BE INDEMNIFIED AND
HELD HARMLESS BY THE COMPANY AGAINST AND FROM ANY LOSS, COST, LIABILITY, OR
EXPENSE (INCLUDING ATTORNEYS’ FEES) THAT MAY BE IMPOSED UPON OR INCURRED BY SUCH
COVERED PERSON IN CONNECTION WITH OR RESULTING FROM ANY ACTION, SUIT OR
PROCEEDING TO WHICH SUCH COVERED PERSON MAY BE A PARTY OR IN WHICH SUCH COVERED
PERSON MAY BE INVOLVED BY REASON OF ANY ACTION TAKEN OR OMITTED TO BE TAKEN
UNDER THIS PLAN AND AGAINST AND FROM ANY AND ALL AMOUNTS PAID OR SHARES
DELIVERED BY SUCH COVERED PERSON, WITH THE COMPANY’S APPROVAL, IN SETTLEMENT
THEREOF, OR PAID OR DELIVERED BY SUCH COVERED PERSON IN SATISFACTION OF ANY
JUDGMENT IN ANY SUCH ACTION, SUIT OR PROCEEDING AGAINST SUCH COVERED PERSON,
PROVIDED  THAT  THE COMPANY WILL HAVE THE RIGHT, AT ITS OWN EXPENSE, TO ASSUME
AND DEFEND ANY SUCH ACTION, SUIT OR PROCEEDING AND, ONCE THE COMPANY GIVES
NOTICE OF ITS INTENT TO ASSUME THE DEFENSE, THE COMPANY WILL HAVE SOLE CONTROL
OVER SUCH DEFENSE WITH COUNSEL OF THE COMPANY’S CHOICE.  TO THE EXTENT ANY
TAXABLE EXPENSE REIMBURSEMENT UNDER THIS PARAGRAPH IS SUBJECT TO SECTION 409A,
(1) THE AMOUNT THEREOF ELIGIBLE IN ONE TAXABLE YEAR SHALL NOT AFFECT THE AMOUNT
ELIGIBLE IN ANY OTHER TAXABLE YEAR; (2) IN NO EVENT SHALL ANY EXPENSES BE
REIMBURSED AFTER THE LAST DAY OF THE TAXABLE YEAR FOLLOWING THE TAXABLE YEAR IN
WHICH THE COVERED PERSON INCURRED SUCH EXPENSES; AND (3) IN NO EVENT SHALL ANY
RIGHT TO REIMBURSEMENT BE SUBJECT TO LIQUIDATION OR EXCHANGE FOR ANOTHER
BENEFIT.  THE FOREGOING RIGHT OF INDEMNIFICATION WILL NOT BE AVAILABLE TO A
COVERED PERSON TO THE EXTENT THAT A COURT OF COMPETENT JURISDICTION IN A FINAL
JUDGMENT OR OTHER FINAL ADJUDICATION, IN EITHER CASE, NOT SUBJECT TO FURTHER
APPEAL, DETERMINES THAT THE ACTS OR OMISSIONS OF SUCH COVERED PERSON GIVING RISE
TO THE INDEMNIFICATION CLAIM RESULTED FROM SUCH COVERED PERSON’S BAD FAITH,
FRAUD OR WILLFUL MISCONDUCT.  THE FOREGOING RIGHT OF INDEMNIFICATION WILL NOT BE
EXCLUSIVE OF ANY OTHER RIGHTS OF INDEMNIFICATION TO WHICH COVERED PERSONS MAY BE
ENTITLED UNDER AIG’S AMENDED AND RESTATED CERTIFICATE OF INCORPORATION OR
BYLAWS, AS A MATTER OF LAW, OR OTHERWISE, OR ANY OTHER POWER THAT THE COMPANY
MAY HAVE TO INDEMNIFY SUCH PERSONS OR HOLD THEM HARMLESS.


 

 

 

--------------------------------------------------------------------------------

 


F.             CLAWBACK/REPAYMENT. NOTWITHSTANDING ANYTHING TO THE CONTRARY
HEREIN, AWARDS AND ANY PAYMENTS OR DELIVERIES UNDER THIS PLAN WILL BE SUBJECT TO
FORFEITURE AND/OR REPAYMENT TO THE EXTENT PROVIDED IN (1) THE AIG CLAWBACK
POLICY, AS IN EFFECT FROM TIME TO TIME AND (2) OTHER AGREEMENTS EXECUTED BY A
PARTICIPANT.


8.             GENERAL RULES


A.            NO FUNDING.  THE COMPANY WILL BE UNDER NO OBLIGATION TO FUND OR
SET ASIDE AMOUNTS TO PAY OBLIGATIONS UNDER THIS PLAN.  A PARTICIPANT WILL HAVE
NO RIGHTS TO ANY AWARDS OR OTHER AMOUNTS UNDER THIS PLAN OTHER THAN AS A GENERAL
UNSECURED CREDITOR OF THE COMPANY.


B.            TAX WITHHOLDING.  THE DELIVERY OF SHARES (OR CASH) OR EXERCISE OF
ANY AWARDS UNDER THIS PLAN IS CONDITIONED ON A PARTICIPANT’S SATISFACTION OF ANY
APPLICABLE WITHHOLDING TAXES IN ACCORDANCE WITH SECTION 4.2 OF THE OMNIBUS PLAN,
AS AMENDED FROM TIME TO TIME, OR SUCH SIMILAR PROVISION OF ANY SUCCESSOR STOCK
INCENTIVE PLAN.


C.            NO RIGHTS TO OTHER PAYMENTS.  THE PROVISIONS OF THIS PLAN PROVIDE
NO RIGHT OR ELIGIBILITY TO A PARTICIPANT TO ANY OTHER PAYOUTS FROM AIG OR ITS
SUBSIDIARIES UNDER ANY OTHER ALTERNATIVE PLANS, SCHEMES, ARRANGEMENTS OR
CONTRACTS AIG MAY HAVE WITH ANY EMPLOYEE OR GROUP OF EMPLOYEES OF AIG OR ITS
SUBSIDIARIES.


D.            NO EFFECT ON BENEFITS.  GRANTS OR THE EXERCISE OF ANY AWARDS AND
THE DELIVERY OF SHARES (OR CASH) UNDER THIS PLAN WILL CONSTITUTE A SPECIAL
DISCRETIONARY INCENTIVE PAYMENT TO THE PARTICIPANTS AND WILL NOT BE REQUIRED TO
BE TAKEN INTO ACCOUNT IN COMPUTING THE AMOUNT OF SALARY OR COMPENSATION OF THE
PARTICIPANTS FOR THE PURPOSE OF DETERMINING ANY CONTRIBUTIONS TO OR ANY BENEFITS
UNDER ANY PENSION, RETIREMENT, PROFIT-SHARING, BONUS, LIFE INSURANCE, SEVERANCE
OR OTHER BENEFIT PLAN OF AIG OR ANY OF ITS SUBSIDIARIES OR UNDER ANY AGREEMENT
WITH THE PARTICIPANT, UNLESS AIG OR THE SUBSIDIARY WITH WHICH THE PARTICIPANT IS
EMPLOYED SPECIFICALLY PROVIDES OTHERWISE.


E.            SECTION 409A. 


(1)           AWARDS MADE UNDER THE PLAN ARE INTENDED TO BE “DEFERRED
COMPENSATION” SUBJECT TO SECTION 409A, AND THIS PLAN IS INTENDED TO, AND SHALL
BE INTERPRETED, ADMINISTERED AND CONSTRUED TO, COMPLY WITH SECTION 409A.  THE
COMMITTEE WILL HAVE FULL AUTHORITY TO GIVE EFFECT TO THE INTENT OF THIS
SECTION 8.E. 


(2)           IF ANY PAYMENT OR DELIVERY TO BE MADE UNDER ANY AWARD (OR ANY
OTHER PAYMENT OR DELIVERY UNDER THIS PLAN) WOULD BE SUBJECT TO THE LIMITATIONS
IN SECTION 409A(A)(2)(B) OF THE CODE, THE PAYMENT OR DELIVERY WILL BE DELAYED
UNTIL SIX MONTHS AFTER THE PARTICIPANT’S SEPARATION FROM SERVICE (OR EARLIER
DEATH) IN ACCORDANCE WITH THE REQUIREMENTS OF SECTION 409A. 


(3)           EACH PAYMENT OR DELIVERY IN RESPECT OF ANY AWARD WILL BE TREATED
AS A SEPARATE PAYMENT OR DELIVERY FOR PURPOSES OF SECTION 409A.

 

 


 

 

 

--------------------------------------------------------------------------------

 


F.     SEVERABILITY.  IF ANY OF THE PROVISIONS OF THIS PLAN IS FINALLY HELD TO
BE INVALID, ILLEGAL OR UNENFORCEABLE (WHETHER IN WHOLE OR IN PART), SUCH
PROVISION WILL BE DEEMED MODIFIED TO THE EXTENT, BUT ONLY TO THE EXTENT, OF SUCH
INVALIDITY, ILLEGALITY OR UNENFORCEABILITY AND THE REMAINING PROVISIONS WILL NOT
BE AFFECTED THEREBY; PROVIDED  THAT  IF ANY OF SUCH PROVISIONS IS FINALLY HELD
TO BE INVALID, ILLEGAL, OR UNENFORCEABLE BECAUSE IT EXCEEDS THE MAXIMUM SCOPE
DETERMINED TO BE ACCEPTABLE TO PERMIT SUCH PROVISION TO BE ENFORCEABLE, SUCH
PROVISION WILL BE DEEMED TO BE MODIFIED TO THE MINIMUM EXTENT NECESSARY TO
MODIFY SUCH SCOPE IN ORDER TO MAKE SUCH PROVISION ENFORCEABLE HEREUNDER.


G.    ENTIRE AGREEMENT.  THIS PLAN CONTAINS THE ENTIRE AGREEMENT OF THE PARTIES
WITH RESPECT TO THE SUBJECT MATTER HEREOF AND SUPERSEDES ALL PRIOR AGREEMENTS,
PROMISES, COVENANTS, ARRANGEMENTS, COMMUNICATIONS, REPRESENTATIONS AND
WARRANTIES BETWEEN THEM, WHETHER WRITTEN OR ORAL WITH RESPECT TO THE SUBJECT
MATTER HEREOF. 


H.    WAIVER OF CLAIMS.  EACH PARTICIPANT RECOGNIZES AND AGREES THAT PRIOR TO
BEING SELECTED BY THE COMMITTEE TO RECEIVE AN AWARD HE OR SHE HAS NO RIGHT TO
ANY BENEFITS UNDER THIS PLAN.  ACCORDINGLY, IN CONSIDERATION OF THE
PARTICIPANT’S RECEIPT OF ANY AWARD HEREUNDER, HE OR SHE EXPRESSLY WAIVES ANY
RIGHT TO CONTEST THE AMOUNT OF ANY AWARD, THE TERMS OF THIS PLAN, ANY
DETERMINATION, ACTION OR OMISSION HEREUNDER BY THE COMMITTEE OR THE COMPANY OR
ANY AMENDMENT TO THIS PLAN.


I.       NO THIRD PARTY BENEFICIARIES.  EXCEPT AS EXPRESSLY PROVIDED HEREIN,
THIS PLAN WILL NOT CONFER ON ANY PERSON OTHER THAN THE COMPANY AND THE
PARTICIPANT ANY RIGHTS OR REMEDIES HEREUNDER. THE EXCULPATION AND
INDEMNIFICATION PROVISIONS OF SECTION 7.E WILL INURE TO THE BENEFIT OF A COVERED
PERSON’S ESTATE AND BENEFICIARIES AND LEGATEES.


J.     SUCCESSOR ENTITY; AIG’S ASSIGNS.  UNLESS OTHERWISE PROVIDED IN THE
APPLICABLE AWARD AGREEMENT AND EXCEPT AS OTHERWISE DETERMINED BY THE COMMITTEE,
IN THE EVENT OF A MERGER, CONSOLIDATION, MANDATORY SHARE EXCHANGE OR OTHER
SIMILAR BUSINESS COMBINATION OF AIG WITH OR INTO ANY OTHER ENTITY (“SUCCESSOR
ENTITY”) OR ANY TRANSACTION IN WHICH ANOTHER PERSON OR ENTITY ACQUIRES ALL OF
THE ISSUED AND OUTSTANDING COMMON STOCK OF AIG, OR ALL OR SUBSTANTIALLY ALL OF
THE ASSETS OF AIG, OUTSTANDING AWARDS MAY BE ASSUMED OR A SUBSTANTIALLY
EQUIVALENT AWARD MAY BE SUBSTITUTED BY SUCH SUCCESSOR ENTITY OR A PARENT OR
SUBSIDIARY OF SUCH SUCCESSOR ENTITY.  THE TERMS OF THIS PLAN WILL BE BINDING AND
INURE TO THE BENEFIT OF AIG AND ITS SUCCESSORS AND ASSIGNS.


K.    NONASSIGNABILITY.  NO AWARD (OR ANY RIGHTS AND OBLIGATIONS THEREUNDER)
GRANTED TO ANY PERSON UNDER THE PLAN MAY BE SOLD, EXCHANGED, TRANSFERRED,
ASSIGNED, PLEDGED, HYPOTHECATED OR OTHERWISE DISPOSED OF OR HEDGED, IN ANY
MANNER (INCLUDING THROUGH THE USE OF ANY CASH-SETTLED INSTRUMENT), WHETHER
VOLUNTARILY OR INVOLUNTARILY AND WHETHER BY OPERATION OF LAW OR OTHERWISE, OTHER
THAN BY WILL OR BY THE LAWS OF DESCENT AND DISTRIBUTION, EXCEPT AS MAY BE
OTHERWISE PROVIDED IN THE AWARD AGREEMENT.  ANY SALE, EXCHANGE, TRANSFER,
ASSIGNMENT, PLEDGE, HYPOTHECATION, OR OTHER DISPOSITION IN VIOLATION OF THE
PROVISIONS OF THIS SECTION 8.K WILL BE NULL AND VOID AND ANY AWARD WHICH IS
HEDGED IN ANY MANNER WILL IMMEDIATELY BE FORFEITED.  ALL OF THE TERMS AND
CONDITIONS OF THIS PLAN AND THE AWARD AGREEMENTS WILL BE BINDING UPON ANY
PERMITTED SUCCESSORS AND ASSIGNS.


L.     RIGHT TO DISCHARGE.  NOTHING CONTAINED IN THIS PLAN OR IN ANY AWARD WILL
CONFER ON ANY PARTICIPANT ANY RIGHT TO BE CONTINUED IN THE EMPLOY OF AIG OR ANY
OF ITS SUBSIDIARIES OR TO PARTICIPATE IN ANY FUTURE PLANS.


 

 

 

--------------------------------------------------------------------------------

 


M.    CONSENT.  IF THE COMMITTEE AT ANY TIME DETERMINES THAT ANY CONSENT (AS
HEREINAFTER DEFINED) IS NECESSARY OR DESIRABLE AS A CONDITION OF, OR IN
CONNECTION WITH, THE GRANTING OF ANY AWARD OR THE DELIVERY OF ANY SHARES UNDER
THIS PLAN, OR THE TAKING OF ANY OTHER ACTION THEREUNDER (EACH SUCH ACTION, A
“PLAN ACTION”), THEN SUCH PLAN ACTION WILL NOT BE TAKEN, IN WHOLE OR IN PART,
UNLESS AND UNTIL SUCH CONSENT WILL HAVE BEEN EFFECTED OR OBTAINED TO THE FULL
SATISFACTION OF THE COMMITTEE; PROVIDED  THAT  IF SUCH CONSENT HAS NOT BEEN SO
EFFECTED OR OBTAINED AS OF THE LATEST DATE PROVIDED BY THIS PLAN FOR PAYMENT OF
SUCH AMOUNT OR DELIVERY AND FURTHER DELAY IS NOT PERMITTED IN ACCORDANCE WITH
THE REQUIREMENTS OF SECTION 409A, SUCH AMOUNT WILL BE FORFEITED AND TERMINATE
NOTWITHSTANDING ANY PRIOR EARNING OR VESTING. 


THE TERM “CONSENT” AS USED IN THIS PARAGRAPH WITH RESPECT TO ANY PLAN ACTION
INCLUDES (1) ANY AND ALL LISTINGS, REGISTRATIONS OR QUALIFICATIONS IN RESPECT
THEREOF UPON ANY SECURITIES EXCHANGE OR UNDER ANY FEDERAL, STATE, OR LOCAL LAW,
OR LAW, RULE OR REGULATION OF A JURISDICTION OUTSIDE THE UNITED STATES, (2) ANY
OTHER MATTER, WHICH THE COMMITTEE MAY DEEM NECESSARY OR DESIRABLE TO COMPLY WITH
THE TERMS OF ANY SUCH LISTING, REGISTRATION OR QUALIFICATION OR TO OBTAIN AN
EXEMPTION FROM THE REQUIREMENT THAT ANY SUCH LISTING, QUALIFICATION OR
REGISTRATION BE MADE, (3) ANY AND ALL OTHER CONSENTS, CLEARANCES AND APPROVALS
IN RESPECT OF A PLAN ACTION BY ANY GOVERNMENTAL OR OTHER REGULATORY BODY OR ANY
STOCK EXCHANGE OR SELF-REGULATORY AGENCY AND (4) ANY AND ALL CONSENTS REQUIRED
BY THE COMMITTEE.

N.    Awards Subject to an AIG Section 162(m) Plan.  With respect to any awards
hereunder that were granted pursuant to written binding agreements in effect on
November 2, 2017 and that were granted during a period when this Plan functioned
as a subplan of a Section 162(m) compliant performance incentive award plan
adopted by AIG (the “AIG Section 162(m) Plan”) that was proposed and approved by
AIG stockholders in accordance with Section 162(m)(4)(C) of the Code and related
Treasury Regulations as they existed prior to the adoption of the Tax Cuts and
Jobs Act of 2017 (Public Law 115-97) (the “Prior Rules”),  this Plan will
operate whereby the designated performance-based compensation amounts  (as
defined under the Prior Rules)  payable under such awards can be paid and
deducted in full or in part in accordance with the Prior Rules.

  


O.    NO LIABILITY WITH RESPECT TO TAX QUALIFICATION OR ADVERSE TAX TREATMENT. 
NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN, IN NO EVENT SHALL THE
COMPANY BE LIABLE TO A PARTICIPANT ON ACCOUNT OF THE FAILURE OF ANY AWARD OR
AMOUNT PAYABLE UNDER THIS PLAN TO (1) QUALIFY FOR FAVORABLE UNITED STATES OR
FOREIGN TAX TREATMENT OR (2) AVOID ADVERSE TAX TREATMENT UNDER UNITED STATES OR
FOREIGN LAW, INCLUDING, WITHOUT LIMITATION, SECTION 409A.


9.             DISPUTES


A.    GOVERNING LAW.  THIS PLAN WILL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO PRINCIPLES OF CONFLICT
OF LAWS.  THE PLAN SHALL ALSO BE SUBJECT TO ALL APPLICABLE NON-U.S. LAWS AS TO
PARTICIPANTS LOCATED OUTSIDE OF THE UNITED STATES.  IN THE EVENT THAT ANY
PROVISION OF THIS PLAN IS NOT PERMITTED BY THE LOCAL LAWS OF A COUNTRY OR
JURISDICTION IN WHICH A PARTICIPANT PERFORMS SERVICES, SUCH LOCAL LAW SHALL
SUPERSEDE THAT PROVISION OF THIS PLAN WITH RESPECT TO THAT PARTICIPANT.   THE
BENEFITS TO WHICH A PARTICIPANT WOULD OTHERWISE BE ENTITLED UNDER THIS PLAN MAY
BE ADJUSTED OR LIMITED TO THE EXTENT THAT THE SENIOR HR ATTORNEY AND THE SENIOR
COMPENSATION EXECUTIVE OR THEIR DESIGNEE(S) DETERMINE IS NECESSARY OR
APPROPRIATE IN LIGHT OF APPLICABLE LAW OR LOCAL PRACTICE.

B.  Arbitration.   Subject to the provisions of this Section 9, any dispute,
controversy or claim between the Company and a Participant, arising out of or
relating to or concerning this Plan or any Award, will be finally settled by
arbitration. Participants who are subject to an

 

 

--------------------------------------------------------------------------------

 

Employment Dispute Resolution Program (“EDR Program”) maintained by AIG or any
affiliated company of AIG, will resolve such dispute, controversy or claim in
accordance with the operative terms and conditions of such EDR Program, and to
the extent applicable, the employment arbitration rules of the American
Arbitration Association (“AAA”). Participants who are not subject to an EDR
Program shall arbitrate their dispute, controversy or claim in New York City
before, and in accordance with the employment arbitration rules of the AAA,
without reference to the operative terms and conditions of any EDR Program. 
Prior to arbitration, all claims maintained by a Participant must first be
submitted to the Committee in accordance with claims procedures determined by
the Committee. Either the Company or a Participant may seek injunctive relief
from the arbitrator.  Notwithstanding any other provision in this Plan, the
Company or a Participant may apply to a court with jurisdiction over them for
temporary, preliminary or emergency injunctive relief that, under the legal and
equitable standards applicable to the granting of such relief, is necessary to
preserve the rights of that party pending the arbitrator’s modification of any
such injunction or determination of the merits of the dispute, controversy or
claim.  


C.                JURISDICTION.  THE COMPANY AND EACH PARTICIPANT HEREBY
IRREVOCABLY SUBMIT TO THE EXCLUSIVE JURISDICTION OF A STATE OR FEDERAL COURT OF
APPROPRIATE JURISDICTION LOCATED IN THE BOROUGH OF MANHATTAN, THE CITY OF NEW
YORK OVER ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO OR
CONCERNING THIS PLAN OR ANY AWARD THAT IS NOT OTHERWISE ARBITRATED OR RESOLVED
ACCORDING TO SECTION 9.B.  THE COMPANY AND EACH PARTICIPANT ACKNOWLEDGE THAT THE
FORUM DESIGNATED BY THIS SECTION HAS A REASONABLE RELATION TO THIS PLAN AND TO
SUCH PARTICIPANT’S RELATIONSHIP WITH THE COMPANY, THAT THE AGREEMENT AS TO FORUM
IS INDEPENDENT OF THE LAW THAT MAY BE APPLIED IN THE ACTION, SUIT OR PROCEEDING
AND THAT SUCH FORUM SHALL APPLY EVEN IF THE FORUM MAY UNDER APPLICABLE LAW
CHOOSE TO APPLY NON-FORUM LAW.


D.    WAIVER.  THE COMPANY AND EACH PARTICIPANT WAIVE, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY OBJECTION WHICH THE COMPANY AND SUCH
PARTICIPANT NOW OR HEREAFTER MAY HAVE TO PERSONAL JURISDICTION OR TO THE LAYING
OF VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING IN ANY COURT REFERRED TO IN
SECTION 9.C.  THE COMPANY AND EACH PARTICIPANT UNDERTAKE NOT TO COMMENCE ANY
ACTION, SUIT OR PROCEEDING ARISING OUT OF OR RELATING TO OR CONCERNING THIS PLAN
OR ANY AWARD IN ANY FORUM OTHER THAN A FORUM DESCRIBED IN SECTION 9.C. 
NOTWITHSTANDING THE FOREGOING, NOTHING HEREIN SHALL PRECLUDE THE COMPANY FROM
BRINGING ANY ACTION, SUIT OR PROCEEDING IN ANY OTHER COURT FOR THE PURPOSE OF
ENFORCING THE PROVISIONS OF THIS SECTION 9.  THE COMPANY AND EACH PARTICIPANT
AGREE THAT, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, A FINAL AND
NON-APPEALABLE JUDGMENT IN ANY SUCH SUIT, ACTION OR PROCEEDING IN ANY SUCH COURT
SHALL BE CONCLUSIVE AND BINDING UPON THE PARTICIPANT AND THE COMPANY.


E.    SERVICE OF PROCESS.  EACH PARTICIPANT IRREVOCABLY APPOINTS THE SECRETARY
OF AIG AT 80 PINE STREET, NEW YORK, NEW YORK 10005, U.S.A. AS HIS OR HER AGENT
FOR SERVICE OF PROCESS IN CONNECTION WITH ANY ACTION, SUIT OR PROCEEDING ARISING
OUT OF OR RELATING TO OR CONCERNING THIS PLAN OR ANY AWARD THAT IS NOT OTHERWISE
ARBITRATED OR RESOLVED ACCORDING TO SECTION 9.B.  THE SECRETARY WILL PROMPTLY
ADVISE THE PARTICIPANT OF ANY SUCH SERVICE OF PROCESS.

 

 


 

 

 

--------------------------------------------------------------------------------

 


F.     CONFIDENTIALITY.  EACH PARTICIPANT MUST KEEP CONFIDENTIAL ANY INFORMATION
CONCERNING ANY GRANT OR AWARD MADE UNDER THIS PLAN AND ANY DISPUTE, CONTROVERSY
OR CLAIM RELATING TO THIS PLAN, EXCEPT THAT (I) A PARTICIPANT MAY DISCLOSE
INFORMATION CONCERNING A DISPUTE OR CLAIM TO THE COURT THAT IS CONSIDERING SUCH
DISPUTE OR TO SUCH PARTICIPANT’S LEGAL COUNSEL (PROVIDED  THAT  SUCH COUNSEL
AGREES NOT TO DISCLOSE ANY SUCH INFORMATION OTHER THAN AS NECESSARY TO THE
PROSECUTION OR DEFENSE OF THE DISPUTE) OR (II) A PARTICIPANT MAY DISCLOSE
INFORMATION REGARDING AN AWARD TO THE PARTICIPANT’S PERSONAL LAWYER OR TAX
ACCOUNTANT, PROVIDED  THAT  SUCH INDIVIDUALS AGREE TO KEEP THE INFORMATION
CONFIDENTIAL.  NOTHING HEREIN SHALL PREVENT THE PARTICIPANT FROM MAKING OR
PUBLISHING ANY TRUTHFUL STATEMENT (1) WHEN REQUIRED BY LAW, SUBPOENA, COURT
ORDER, OR AT THE REQUEST OF AN ADMINISTRATIVE OR REGULATORY AGENCY OR
LEGISLATURE, (2) IN THE COURSE OF ANY LEGAL, ARBITRAL, ADMINISTRATIVE,
LEGISLATIVE OR OR REGULATORY PROCEEDING, (3) TO ANY GOVERNMENTAL AUTHORITY,
ADMINISTRATIVE OR REGULATORY AGENCY,


LEGISLATIVE BODY, OR SELF-REGULATORY ORGANIZATION, (4) IN CONNECTION WITH ANY
INVESTIGATION BY THE COMPANY, OR (5) WHERE A PROHIBITION OR LIMITATION ON SUCH
COMMUNICATION IS UNLAWFUL; PROVIDED, HOWEVER, THAT WITH RESPECT TO THE SUBJECT
MATTER OF THIS SECTION 9(F), THE TERMS OF A PARTICIPANT’S AWARD AGREEMENT SHALL
GOVERN.    


10.          TERM OF PLAN

The Plan was first effective as of January 1, 2017 and will continue until
suspended or terminated by the Committee in its sole discretion; provided,
however, that the existence of the Plan at any time or from time to time does
not guarantee or imply the payment of any Awards hereunder, or the establishment
of any future plans or the continuation of this Plan. Any termination of this
Plan will be done in a manner that the Committee determines complies with
Section 409A. 

 

 

 

 

--------------------------------------------------------------------------------

 

Annex A

Glossary of Terms

            “Cause” means (1) a Participant’s conviction, whether following
trial or by plea of guilty or nolo  contendere  (or similar plea), in a criminal
proceeding (A) on a misdemeanor charge involving fraud, false statements or
misleading omissions, wrongful taking, embezzlement, bribery, forgery,
counterfeiting or extortion, or (B) on a felony charge or (C) on an equivalent
charge to those in clauses (A) and (B) in jurisdictions which do not use those
designations; (2) a Participant’s engagement in any conduct which constitutes an
employment disqualification under applicable law (including statutory
disqualification as defined under the Securities Exchange Act of 1934); (3) a
Participant’s violation of any securities or commodities laws, any rules or
regulations issued pursuant to such laws, or the rules and regulations of any
securities or commodities exchange or association of which the Company or any of
its subsidiaries or affiliates is a member; or (4) a Participant’s material
violation of the Company’s codes or conduct or any other AIG policy as in effect
from time to time.  The determination as to whether “Cause” has occurred shall
be made by the Committee, with respect to any Participant under the purview of
the Committee, or the Senior Compensation Executive, with respect to any other
Participant, in each case, in its or his or her sole discretion.  The Committee
or Senior Compensation Executive, as applicable, shall also have the authority
in its sole discretion to waive the consequences of the existence or occurrence
of any of the events, acts or omissions constituting “Cause.” 

            “Change in Control” means the occurrence of any of the following
events:

(1)  individuals who, on January 1, 2017, constitute the Board (the “Incumbent
Directors”) cease for any reason to constitute at least a majority of the Board,
provided that any person becoming a director subsequent to January 1, 2017,
whose election or nomination for election was approved by a vote of at least
two-thirds of the Incumbent Directors then on the Board (either by a specific
vote or by approval of AIG’s proxy statement in which such person is named as a
nominee for director, without written objection to such nomination) shall be an
Incumbent Director; provided, however, that no individual initially elected or
nominated as a director of AIG as a result of an actual or threatened election
contest with respect to directors or as a result of any other actual or
threatened solicitation of proxies or consents by or on behalf of any person
other than the Board shall be deemed to be an Incumbent Director;

(2)  Any “person” (as such term is defined in Section 3(a)(9) of the Exchange
Act and as used in Sections 13(d)(3) and 14(d)(2) of the Exchange Act), is or
becomes a “beneficial owner” (as defined in Rule 13d‑3 under the Exchange Act),
directly or indirectly, of securities of AIG representing 50% or more of the
combined voting power of AIG’s then outstanding securities eligible

 

 

--------------------------------------------------------------------------------

 

to vote for the election of the Board (“AIG Voting Securities”); provided,
however, that the event described in this paragraph (2) shall not be deemed to
be a Change in Control by virtue of an acquisition of AIG Voting
Securities:  (A) by AIG or any subsidiary of AIG (B) by any employee benefit
plan (or related trust) sponsored or maintained by AIG or any subsidiary of AIG
or (C) by any underwriter temporarily holding securities pursuant to an offering
of such securities;

(3)  The consummation of a merger, consolidation, statutory share exchange or
similar form of corporate transaction involving AIG (a “Business Combination”)
that results in any person (other than the United States Department of Treasury)
becoming the beneficial owner, directly or indirectly, of 50% or more of the
total voting power of the outstanding voting securities eligible to elect
directors of the entity resulting from such Business Combination;

(4)  The consummation of a sale of all or substantially all of AIG’s assets
(other than to an affiliate of AIG); or

(5)  AIG’s stockholders approve a plan of complete liquidation or dissolution of
AIG.

Notwithstanding the foregoing, a Change in Control shall not be deemed to occur
solely because any person acquires beneficial ownership of more than 50% of the
AIG Voting Securities as a result of the acquisition of AIG Voting Securities by
AIG which reduces the number of AIG Voting Securities outstanding; provided that
if after such acquisition by AIG such person becomes the beneficial owner of
additional AIG Voting Securities that increases the percentage of outstanding
AIG Voting Securities beneficially owned by such person, a Change in Control
shall then occur.

             “Disability” means that a Participant, who after receiving short
term disability income replacement payments for six months, (i) is determined to
be disabled in accordance with the Company’s long term disability plan in which
employees of the Company are generally able to participate, if one is in effect
at such time, to the extent such disability complies with
26 C.F.R. §1.409A-3(i)4(i)(B), or (ii) to the extent such Participant is not
participating in the Company’s long term disability plan, or no such long term
disability plan exists, is determined to have medically determinable physical or
mental impairment that can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months as determined by, as
applicable, the Company’s long term disability insurer or the department or
vendor directed by the Company to determine eligibility for unpaid medical
leave.

            “Employed” and “Employment” means (a) actively performing services
for the Company, (b) being on a Company-approved leave of absence, whether

 

 

--------------------------------------------------------------------------------

 

paid or unpaid, or (c) receiving long term disability benefits, in each case
while in good standing with the Company.

            “Retirement” for a Participant means voluntary Termination initiated
by the Participant (while such Participant is in good standing with the Company)
(i) on or after age 60 with five years of service or (ii) on or after age 55
with 10 years of service

“Senior Compensation Executive” means the Company’s most senior executive whose
responsibility it is to oversee the Corporate Compensation Department.  In the
event that no individual holds such position, “Senior Compensation Executive”
will instead refer to the Company’s most senior executive whose responsibility
it is to oversee the global Human Resources Department.

“Senior HR Attorney” means the Company’s most senior attorney whose
responsibility it is to oversee Human Resource/employment matters.

“Termination” or “Terminate,” with respect to a Participant, means the
termination of the Participant’s Employment.

 

 

 

--------------------------------------------------------------------------------

 

Annex B

Form of Release Referred to in Section 6.F of the Plan.

NOT personalized to each Participant.

(1)           [Employee Name] (“Employee”), for good and sufficient
consideration, the receipt of which is hereby acknowledged, hereby waives and
forever releases and discharges any and all claims of any kind Employee may have
against American International Group, Inc., its affiliate or subsidiary
companies (“AIG”), or any officer, director or employee of, or any benefit plan
sponsored by, any such company (collectively, the “Released Parties”) which
arise from Employee’s employment with any of the Released Parties or the
termination of Employee’s employment with any of the Released Parties.
[Specifically, but without limiting that release, Employee hereby waives any
rights or claims Employee might have pursuant to the Age Discrimination in
Employment Act of 1967, as amended (the “Act”) and under the laws of any and all
jurisdictions, including, without limitation, the United States. Employee
recognizes that Employee is not waiving any rights or claims under the Act that
may arise after the date that Employee executes this Release.] Nothing herein
modifies or affects any vested rights that Employee may have under the [American
International Group, Inc. Retirement Plan, or the American International Group,
Inc. Incentive Savings Plan] [and other plans applicable to Employee]; nor does
this Release confer any such rights, which are governed by the terms of the
respective plans (and any agreements under such plans).

(2)           Employee acknowledges and agrees that Employee has complied with
and will continue to comply with the non-disparagement, non-solicitation and
confidentiality provisions set forth in the Employee’s award agreement pursuant
to Section 3.D of the Plan, [a copy of which is attached hereto as Exhibit A],
[for Retirements; and further agrees that during the period commencing on the
date of the Employee’s [Retirement] and ending on the [for Retirements, 6-month]
anniversary of such date, the Employee shall not, directly or indirectly:

(a)           Engage in any “Competitive Business” (defined below) for the
Employee’s own account;

(b)           Enter the employ of, or render any services to, any person engaged
in any Competitive Business;

(c)           Acquire a financial interest in, or otherwise become actively
involved with, any person engaged in any Competitive Business, directly or
indirectly, as an individual, partner, shareholder, officer, director,
principal, agent, trustee or consultant; or

(d)           Interfere with business relationships between AIG and customers or
suppliers of, or consultants to AIG.

(e)           For purposes of this Section 2, a “Competitive Business” means, as

-

--------------------------------------------------------------------------------

 

of any date, including during the Restricted Period, any person or entity
(including any joint venture, partnership, firm, corporation or limited
liability company) that engages in or proposes to engage in the following
activities in any geographical area in which AIG does such business:

(i)             The property and casualty insurance business, including
commercial insurance, business insurance, personal insurance and specialty
insurance;

(ii)           The life and accident and health insurance business;

(iii)          The underwriting, reinsurance, marketing or sale of (y) any form
of insurance of any kind that AIG as of such date does, or proposes to,
underwrite, reinsure, market or sell (any such form of insurance, an “AIG
Insurance Product”), or (z) any other form of insurance that is marketed or sold
in competition with any AIG Insurance Product;

(iv)          The investment and financial services business, including
retirement services and mutual fund or brokerage services; or

(v)           Any other business that as of such date is a direct and material
competitor of one of AIG’s businesses.

(3)           Employee further agrees that AIG’s remedies at law for a breach or
threatened breach of any of the non-disparagement, non-solicitation and
confidentiality provisions in the Employee’s award agreement [and for the
non-competition covenant set forth above] would be inadequate. In recognition of
this fact, the Employee agrees that, in the event of such a breach or threatened
breach, in addition to any remedies at law, AIG, without posting any bond, shall
be entitled to obtain equitable relief from a court of competent jurisdiction in
the form of specific performance, temporary restraining order, temporary or
permanent injunction or any other equitable remedy which may then be available;

(4)           [Employee acknowledges and understands that Employee is hereby
being advised to consult with an attorney prior to executing this Release.
Employee also acknowledges and understands that Employee has [twenty-one (21)]
days to consider the terms of this Release before signing it. However, in no
event may Employee sign this Release before Employee’s termination date.]

(5)           [Upon the signing of this Release by Employee, Employee
understands that Employee shall have a period of seven (7) days following
Employee’s signing of this Release in which Employee may revoke this Release.
Employee understands that this Release shall not become effective or enforceable
until this seven (7) day revocation period has expired, and that neither the
Released Parties nor any other person has any obligation [pursuant to the
American International Group, Inc. 2013 Long Term Incentive Plan] until eight
(8) days have passed since Employee’s signing of

 

­

--------------------------------------------------------------------------------

 

this Release without Employee having revoked this Release. If Employee revokes
this Release, Employee will be deemed not to have accepted the terms of this
Release.]

(6)           Any dispute arising under this Release shall be governed by the
law of the State of New York, without reference to the choice of law rules that
would cause the application of the law of any other jurisdiction.

                                                           
                        
                                                              
DATE                                                                        
[Employee]

 

-

--------------------------------------------------------------------------------